Title: To Thomas Jefferson from Andrew Jackson, 6 February 1822
From: Jackson, Andrew
To: Jefferson, Thomas


                        Dr Sir,
                        Hermitage
                            Feby. 6th 1822
                        
                    While Doct. Thos G. Watkins resided in the state; there was a considerable difference between him & myself—which I am informed has operated much to the Docts —He called on  me yesterday at my house for the purpose of reconcilliation He made such explanations as has induced me to restore him to the standing he occupied in my estimation before the unpleasant difference  took placeAt his request it affords me pleasure to make this communication—I am happy to learn from the Doctr that you continue to enjoy good health in your old age—That your health & life may long be preserved for the benefit of society and the litterary world is  the fervent wish of your friend & obt sertmay this long continue & your life be preserved many years for the benefit of society & the  world is the fervent wish of your   friend & obt srt.
                        
                    